Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated September 19, 2016 (this “Agreement”)
is entered into by and among Activision Blizzard, Inc., a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC, as representatives (the
“Representatives”) of the several purchasers named in Schedule 1 to the Purchase
Agreement (as defined below) (the “Initial Purchasers”).

 

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated September 14, 2016 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of
(i) $650,000,000 aggregate principal amount of the Company’s 2.300% Notes due
2021 (the “2021 Notes”) and (ii) $850,000,000 aggregate principal amount of the
Company’s 3.400% Notes due 2026 (the “2026 Notes” and, together with the 2021
Notes, the “Securities”) which will be guaranteed on an unsecured senior basis
by each of the Guarantors.  Each of the 2021 Notes and 2026 Notes are sometimes
referred to herein as a “Series” of Notes.  As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the Guarantors
have agreed to provide to the Initial Purchasers and their direct and indirect
transferees the registration rights set forth in this Agreement.  The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                    Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

 

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which the U.S. Securities and Exchange Commission is closed or commercial banks
in New York City are authorized or required by law to remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Act Report” shall mean any report to be filed by the Company or the
Guarantors under the Exchange Act.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.  For the
avoidance of doubt, any such Exchange Offer Registration Statement may cover, at
the Company’s option, any debt securities issued in exchange for other debt
securities of the Company.

 

“Exchange Securities” shall mean, with respect to the Registrable Securities of
each Series, senior notes issued by the Company and guaranteed by the Guarantors
under the Indenture containing terms identical to the Securities of such
Series (except that the Exchange Securities will not be subject to restrictions
on transfer or to any increase in annual interest rate for failure to comply
with this Agreement) and to be offered to Holders of Securities of such
Series in exchange for Securities of such Series pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that Guarantees the Securities, in each case, until
such time as any such Guarantor is released from its Guarantee in accordance
with the Indenture.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
September 19, 2016 among the Company, the Guarantors and Wells Fargo Bank,
National Association, as trustee, as the same may be supplemented or amended
from time to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Majority Holders” shall mean, with respect to any Series of Notes, the Holders
of a majority of the aggregate principal amount of the outstanding Registrable
Securities of such

 

-2-

--------------------------------------------------------------------------------


 

Series; provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities of such Series is required hereunder, any
Registrable Securities of such Series owned directly or indirectly by the
Company or any of its controlled affiliates shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage or amount; and provided, further, that if the Company shall issue any
additional Securities under the Indenture prior to consummation of the Exchange
Offer or, if applicable, the effectiveness of any Shelf Registration Statement,
such additional Securities of such Series and the Registrable Securities of such
Series to which this Agreement relates shall be treated together as one class
for purposes of determining whether the consent or approval of Holders of a
specified percentage of Registrable Securities has been obtained.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities or other securities covered by a Shelf Registration
Statement, and by all other amendments and supplements to such prospectus, and
in each case including any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that any Securities
shall cease to be Registrable Securities at the earliest date (i) when a
Registration Statement with respect to such Securities has become effective
under the Securities Act and such Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) when such Securities cease to be
outstanding or (iii) except in the case of Securities that otherwise remain
Registrable Securities and that are held by an Initial Purchaser and that are
ineligible to be exchanged in the Exchange Offer, when the Exchange Offer is
consummated.

 

“Registration Default” shall mean, as to either Series of Notes, the occurrence
of any of the following:  (i) the Exchange Offer, with respect to such Series of
Notes, is not completed on or prior to the Target Registration Date, (ii) the
Shelf Registration Statement, with respect to such Series of Notes, if required
pursuant to Section 2(b)(i) hereof, has not become effective on or prior to the
Target Registration Date, (iii) if the Company receives a Shelf Request pursuant
to Section 2(b)(ii), the Shelf Registration Statement required to be filed
thereby has not become effective by the later of (a) the Target Registration
Date and (b) 90 days after delivery of such Shelf Request, (iv) the Shelf
Registration Statement, if required by this Agreement, has become effective and
thereafter ceases to be effective or the Prospectus contained therein ceases to
be

 

-3-

--------------------------------------------------------------------------------


 

usable, in each case whether or not permitted by this Agreement, at any time
during the Shelf Effectiveness Period, and such failure to remain effective or
usable exists for more than 90 days (whether or not consecutive) in any 12-month
period or (v) the Shelf Registration Statement, if required by this Agreement,
has become effective and thereafter, on more than two occasions in any 12-month
period during the Shelf Effectiveness Period, the Shelf Registration Statement
ceases to be effective or the Prospectus contained therein ceases to be usable,
in each case whether or not permitted by this Agreement.

 

“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation:  (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the fees and
disbursements of one counsel for the Participating Holders (which counsel shall
be selected by the Participating Holders holding a majority of the aggregate
principal amount of Registrable Securities held by such Participating Holders
and which counsel may also be counsel for the Initial Purchasers) and (viii) the
fees and disbursements of the independent registered public accountants of the
Company and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding in all cases fees and expenses of counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities, Registrable
Securities or other securities in accordance with the terms of this Agreement
and all amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

“Representatives” shall have the meaning set forth in the preamble.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

-4-

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities and at the Company’s option, any other debt securities issued by the
Company from time to time on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Suspension Period” shall have the meaning set forth in Section 3(d) hereof.

 

“Target Registration Date” shall mean September 19, 2017.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.                                    Registration Under the Securities Act.

 

(a)                               To the extent not prohibited by any applicable
law or the SEC or applicable interpretations of the Staff, the Company and the
Guarantors shall prepare and use their commercially reasonable efforts to
(x) cause to be filed an Exchange Offer Registration Statement covering an offer
to the Holders to exchange all the Registrable Securities for Exchange
Securities and (y) have such Registration Statement become and remain effective
until 90 days after the last Exchange Date for use by one or more Participating
Broker-Dealers.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing or
otherwise transmitting, in compliance with the applicable procedures of the
depositary for such Registrable Securities, the related Prospectus, appropriate
letters of transmittal and other accompanying documents to each Holder stating,
in addition to such other disclosures as are required by applicable law,
substantially the following:

 

(i)                                  that the Exchange Offer is being made
pursuant to this Agreement and that all Registrable Securities validly tendered
and not properly withdrawn will be accepted for exchange;

 

(ii)                              the period of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed) (the “Exchange Dates”);

 

(iii)                          that any Registrable Security not tendered will
remain outstanding and continue to accrue interest but will not retain any
rights under this Agreement, except as otherwise specified herein;

 

-5-

--------------------------------------------------------------------------------


 

(iv)                          that any Holder electing to have Registrable
Securities exchanged pursuant to the Exchange Offer will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such Registrable Security,
in each case on or prior to the last Exchange Date; and

 

(v)                              that any Holder will be entitled to withdraw
its election, not later than the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)                                 accept for exchange Registrable Securities
or portions thereof validly tendered and not properly withdrawn pursuant to the
Exchange Offer; and

 

(II)                            deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Company and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Registrable Securities tendered
by such Holder.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.

 

(b)                              In the event that the Company and the
Guarantors determine that the Exchange Offer Registration provided for in
Section 2(a) hereof would violate any applicable law or is prohibited by the SEC
or applicable interpretations of the Staff, the Company and the Guarantors shall
use their commercially reasonable efforts to cause to be filed as soon as
practicable after such determination a Shelf Registration Statement providing
for the sale of all the Registrable Securities by the Holders thereof and to
have such Shelf Registration Statement become effective; provided that no Holder
will be entitled to have any Registrable Securities included in any Shelf
Registration Statement, or entitled to use the prospectus forming a part of such
Shelf Registration Statement, until such Holder shall have delivered a completed
and signed Notice and Questionnaire and provided such other information
regarding such Holder to the Company as is contemplated by Section 3(b) hereof.

 

-6-

--------------------------------------------------------------------------------


 

In the event that the Company and the Guarantors receive a written request (a
“Shelf Request”) from any Initial Purchaser representing that it holds
Registrable Securities that are or were ineligible to be exchanged in the
Exchange Offer, the Company and the Guarantors shall use their commercially
reasonable efforts to file and have become effective both an Exchange Offer
Registration Statement pursuant to Section 2(a) hereof with respect to all
Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by such Initial
Purchaser after completion of the Exchange Offer; provided that no Initial
Purchaser will be entitled to have any Registrable Securities included in any
Shelf Registration Statement, or entitled to use the prospectus forming a part
of such Shelf Registration Statement, until such Initial Purchaser shall have
delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Initial Purchaser to the Company as is
contemplated by Section 3(b) hereof.

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement, if required, continuously
effective until the earlier of (x) the date the Securities cease to be
Registrable Securities and (y) two years after the date hereof (the “Shelf
Effectiveness Period”).  The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Participating Holder of
Registrable Securities with respect to information relating to such
Participating Holder, and to use their commercially reasonable efforts to cause
any such amendment to become effective, if required, and such Shelf Registration
Statement, Prospectus or Free Writing Prospectus, as the case may be, to become
usable as soon as thereafter practicable subject to Section 3(d) below.  The
Company and the Guarantors agree to furnish to the Participating Holders copies
of any such supplement or amendment promptly after its being used or filed with
the SEC.

 

(c)                               The Company and the Guarantors shall pay all
Registration Expenses in connection with any registration pursuant to
Section 2(a) or Section 2(b) hereof.  Each Holder shall pay all underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Exchange Offer Registration Statement and the Shelf Registration
Statement.

 

(d)                              If a Registration Default occurs with respect
to the Registrable Securities of a Series, the interest rate on the Registrable
Securities of such Series will be increased by (i) 0.25% per annum for the first
90-day period beginning on the day of such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until, but not including, the date such Registration Default ends, up
to a maximum increase of 0.50% per annum (such interest referred to in clauses
(i) and (ii) above, “Additional Interest”).  A Registration Default,  with
respect to the Registrable Securities of a Series, ends when the Securities of
such Series cease to be Registrable Securities or, if earlier, (1) in the case
of a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v) of the definition thereof, when the
Shelf Registration Statement again becomes effective or the Prospectus again
becomes usable.  If at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this paragraph shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such date that
there is no Registration Default.  Notwithstanding any of the foregoing, any
Registration Default with respect to the Registrable Securities of a Series will
be deemed to have ended (and no Registration Default shall subsequently be
deemed to occur) during (a) any Suspension Period or (b) once

 

-7-

--------------------------------------------------------------------------------


 

the Registrable Securities of such Series (i) bear an unrestricted CUSIP number
and (ii) may be freely sold without restriction by the Holders thereof pursuant
to Rule 144 of the Securities Act.

 

(e)                               It is acknowledged that the interest rate
increase set forth in Section 2(d) hereof is the sole remedy for any default
hereunder.

 

3.                                    Registration Procedures.

 

(a)                               In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall:

 

(i)                                  prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (A) shall be selected by the Company and the Guarantors, (B) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (C) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use their
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;

 

(ii)                              subject to Section 3(d) below, prepare and
file with the SEC such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
effective for the applicable period in accordance with Section 2 hereof and
cause each Prospectus to be supplemented by any required prospectus supplement
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act; and keep each Prospectus current during the period described in
Section 4(3) of, and Rule 174, under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

 

(iii)                          to the extent any Free Writing Prospectus is
used, file with the SEC any Free Writing Prospectus that is required to be filed
by the Company or the Guarantors with the SEC in accordance with the Securities
Act and to retain any Free Writing Prospectus not required to be filed;

 

(iv)                          in the case of a Shelf Registration, furnish to
each Participating Holder, to counsel for the Initial Purchasers, to counsel for
such Participating Holders and to each Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, as many copies of each
Prospectus, preliminary prospectus or Free Writing Prospectus, and any amendment
or supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) hereof, the
Company and the Guarantors consent to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Participating Holders
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)                              in the case of a Shelf Registration, use their
commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time

 

-8-

--------------------------------------------------------------------------------


 

the applicable Registration Statement becomes effective; cooperate with such
Participating Holders in connection with any filings required to be made with
FINRA; and do any and all other acts and things that may be reasonably necessary
or advisable to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that neither the Company nor any Guarantor shall be required to
(1) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

(vi)                          in the case of a Shelf Registration, notify
counsel for the Initial Purchasers and notify each Participating Holder and
counsel for such Participating Holders promptly and, if requested by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the Company or any Guarantor
receives any notification with respect to the suspension of the qualification of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company or any Guarantor that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

 

(vii)                      subject to Section 3(d) below, use their commercially
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of a Registration Statement or, in the case of a Shelf
Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest possible moment
and provide immediate notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

 

(viii)                  in the case of a Shelf Registration, furnish to each
Participating Holder upon request, without charge, at least one conformed copy
of each Registration Statement and any post-effective amendment thereto (without
any documents incorporated therein by reference or exhibits thereto, unless
requested);

 

(ix)                          in the case of a Shelf Registration, cooperate
with the Participating Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends and enable such Registrable Securities to be issued in
such denominations and registered in such names (consistent with the provisions
of the

 

-9-

--------------------------------------------------------------------------------


 

Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

(x)                              upon the occurrence of any event contemplated
by Section 3(a)(vi)(5) hereof, subject to Section 3(d) below, use their
commercially reasonable efforts to prepare and file with the SEC a supplement or
post-effective amendment to the applicable Exchange Offer Registration Statement
or Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company shall notify the Participating
Holders (in the case of a Shelf Registration Statement) and the Initial
Purchasers and any Participating Broker-Dealers known to the Company (in the
case of an Exchange Offer Registration Statement) to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Participating Holders, such Participating
Broker-Dealers and the Initial Purchasers, as applicable, hereby agree to
suspend use of the Prospectus or any Free Writing Prospectus, as the case may
be, upon receipt of such notice from the Company until the Company and the
Guarantors have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

 

(xi)                          the Company and the Guarantors shall not, at any
time after initial filing of a Registration Statement, use or file any
Prospectus, any Free Writing Prospectus, any amendment of or supplement to a
Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document that is to be incorporated by reference into a Registration Statement
(other than an Exchange Act Report), a Prospectus or a Free Writing Prospectus,
of which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel or the Participating Holders or their counsel shall
reasonably object;

 

(xii)                      obtain a CUSIP number for all Exchange Securities or
Registrable Securities, as the case may be, not later than the initial effective
date of a Registration Statement;

 

(xiii)                  cause the Indenture to be qualified under the Trust
Indenture Act in connection with the registration of the Exchange Securities or
Registrable Securities, as the case may be; cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and execute, and use their commercially reasonable efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

 

(xiv)                  in the case of a Shelf Registration, make available for
inspection by one representative of the Participating Holders and any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement (any such Person, an “Inspector”), at reasonable times and in a
reasonable manner, all pertinent financial and other records, documents and
properties of the Company and its subsidiaries; provided that an Inspector shall
be required to execute a customary confidentiality agreement subject to
customary exceptions for information provided to financial institutions in
connection with information provided for due diligence purposes in connection
with a securities offering;

 

-10-

--------------------------------------------------------------------------------


 

(xv)                      if reasonably requested by any Participating Holder,
promptly include in a Prospectus supplement or post-effective amendment such
information with respect to such Participating Holder as such Participating
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Company has received notification of the matters to be so included in such
filing;

 

(xvi)                  in the case of a Shelf Registration, enter into such
customary agreements and take all such other actions in connection therewith
reasonably requested by the majority of Holders in order to expedite or
facilitate the disposition of such Registrable Securities including, but not
limited to, an Underwritten Offering; and

 

(b)                              In the case of a Shelf Registration Statement,
the Company may require each Holder of Registrable Securities to furnish to the
Company a Notice and Questionnaire and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities as the Company and the Guarantors may from time to time reasonably
request in writing. No Holder of Registrable Securities shall be entitled to
include any of its Registrable Securities in any Shelf Registration pursuant to
this Agreement unless such Holder furnishes to the Company in writing, within 20
days after receipt of a written request therefor, such information as the
Company may reasonably request for inclusion in any Shelf Registration or
Prospectus included therein, and no such Holder shall be entitled to Additional
Interest pursuant hereto following the twentieth day after such request is
received unless and until such Holder shall have provided such information.

 

(c)                               Each Participating Holder agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(3) or
Section 3(a)(vi)(5) hereof or any notice pursuant to Section 3(d), such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof or notice that
the period referred to in Section 3(d) has ended and, if so directed by the
Company and the Guarantors, such Participating Holder will deliver to the
Company and the Guarantors all copies in its possession, other than permanent
file copies then in such Participating Holder’s possession, of the Prospectus
and any Free Writing Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice.

 

(d)                              The Company may postpone effecting a Shelf
Registration (or the maintenance of its effectiveness and usability) if the
Company determines in good faith that effecting the registration (or such
maintenance of effectiveness and usability) would materially and adversely
affect an offering of securities of the Company or if the Company is in
possession of material non-public information the disclosure of which would not
be in the best interests of the Company.  The Company and the Guarantors may
give any such notice only twice during any 365-day period and any such
suspensions shall not exceed 90 days in the aggregate during any 365-day period
(any such suspension period, a “Suspension Period”).

 

(e)                               The Participating Holders who desire to do so
may sell such Registrable Securities in an Underwritten Offering.  In any such
Underwritten Offering, the investment bank or investment banks and manager or
managers (each an “Underwriter”) that will administer the offering will be
selected by the Holders of a majority in principal amount of the Registrable
Securities included in such offering and shall be reasonably acceptable to the
Company. All expenses of the Underwritten Offering (other than Registration
Expenses and expenses of the Company and its subsidiaries) shall be borne by the
Participating Holders and the Underwriters, as agreed amongst them.

 

-11-

--------------------------------------------------------------------------------


 

(f)                                Each Holder agrees that such Holder shall not
take any action that would result in the Company or Guarantors being required to
file with the SEC a free writing prospectus, as defined in Rule 405, as amended,
under the Securities Act, prepared by or on behalf of such Holder that otherwise
would not be required to be filed by the Company or Guarantors thereunder, but
for the action of such Holder.

 

4.                                    Participation of Broker-Dealers in
Exchange Offer.

 

(a)                               The Staff has taken the position that any
broker-dealer that receives Exchange Securities for its own account in the
Exchange Offer in exchange for Securities that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”) may be deemed to be an “underwriter” within the
meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)                              In light of the above, and notwithstanding the
other provisions of this Agreement, the Company and the Guarantors agree to
amend or supplement the Prospectus contained in the Exchange Offer Registration
Statement for a period of up to 90 days after the last Exchange Date, in order
to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above.  The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized, subject to Section 3(d), to
deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

 

(c)                               The Initial Purchasers shall have no liability
to the Company, any Guarantor or any Holder with respect to any amendment or
supplement to the Prospectus contained in the Exchange Offer Registration
Statement made pursuant to Section 4(b) hereof.

 

5.                                    Indemnification and Contribution.

 

(a)                               The Company and each Guarantor, jointly and
severally, agree to indemnify and hold harmless each Initial Purchaser and each
Holder, their respective affiliates, directors and officers and each Person, if
any, who controls any Initial Purchaser or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus or any Free Writing
Prospectus, or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement

 

-12-

--------------------------------------------------------------------------------


 

or omission made in reliance upon and in conformity with any information
relating to any Initial Purchaser or information relating to any Holder
furnished to the Company in writing by or on behalf of such parties.  In
connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent and on the same bases as provided above with
respect to the indemnification of the Holders, if requested in connection with
any Registration Statement, any Prospectus or any Free Writing Prospectus.

 

(b)                              Each Holder agrees, severally and not jointly,
to indemnify and hold harmless the Company, the Guarantors, the Initial
Purchasers and the other selling Holders, the directors of the Company and the
Guarantors, each officer of the Company and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Company, the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in any Registration Statement, any Prospectus and any Free Writing
Prospectus.

 

(c)                               If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person (which consent shall
not be unreasonably withheld or delayed), be counsel to the Indemnifying Person)
to represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to one
local counsel per jurisdiction) for all Indemnified Persons, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by the Representatives, (y) for any

 

-13-

--------------------------------------------------------------------------------


 

Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company.  The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                              If the indemnification provided for in
paragraphs (a) and (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors from the offering
of the Securities and the Exchange Securities, on the one hand, and by the
Holders from receiving Securities or Exchange Securities registered under the
Securities Act, on the other hand, or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company and the Guarantors
on the one hand and the Holders on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantors or by the
Holders and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e)                               The Company, the Guarantors and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above.  The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.  Notwithstanding the provisions of
this Section 5, in no event shall a Holder be required to contribute any amount
in excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

 

(f)                                The remedies provided for in this Section 5
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any Indemnified Person at law or in equity.

 

-14-

--------------------------------------------------------------------------------


 

(g)                               The indemnity and contribution provisions
contained in this Section 5 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of the Initial Purchasers or any Holder or any Person
controlling any Initial Purchaser or any Holder, or by or on behalf of the
Company or the Guarantors or the officers or directors of or any Person
controlling the Company or the Guarantors, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities pursuant to a
Shelf Registration Statement.

 

6.                                    General.

 

(a)                               No Inconsistent Agreements.  The Company and
the Guarantors represent, warrant and agree that (i) the rights granted to the
Holders hereunder do not in any way conflict in any material respect with and
are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Company or any Guarantor
under any other agreement and (ii) neither the Company nor any Guarantor has
entered into, or on or after the date of this Agreement will enter into, any
agreement that is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts in any material
respect with the provisions hereof.

 

(b)                              Amendments and Waivers.  The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and the Guarantors have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Registrable Securities affected by such
amendment, modification, supplement, waiver or consent; provided that, with
respect to any amendment, modification supplement, waiver or consent to
Section 5 above that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company and the Guarantors shall obtain the written
consent of each such Initial Purchaser against which such amendment,
modification, supplement, waiver or consent is to be effective. Any amendments,
modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

 

(c)                               Notices.  All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).  All such notices and
communications shall be deemed to have been duly given:  at the time delivered
by hand, if personally delivered; five Business Days after being deposited in
the mail, postage prepaid, if mailed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.  Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

 

(d)                              Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.  If any transferee of any Holder shall acquire Registrable
Securities in any manner, whether by operation of law or otherwise, such
Registrable

 

-15-

--------------------------------------------------------------------------------


 

Securities shall be held subject to all the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement and such Person shall be entitled to receive the
benefits hereof.  The Initial Purchasers (in their capacity as Initial
Purchasers) shall have no liability or obligation to the Company or the
Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

 

(e)                               Third Party Beneficiaries.  Each Holder shall
be a third-party beneficiary to the agreements made hereunder (excluding those
agreements made in Section 5 hereto) between the Company and the Guarantors, on
the one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.

 

(f)                                Counterparts.  This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                               Headings.  The headings in this Agreement are
for convenience of reference only, are not a part of this Agreement and shall
not limit or otherwise affect the meaning hereof.

 

(h)                              Governing Law; Jurisdiction.  This Agreement,
and any claim, controversy or dispute arising under or related to this
Agreement, shall be governed by and construed in accordance with the laws of the
State of New York.  The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in the Borough of Manhattan in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.

 

(i)                                  Entire Agreement; Severability.  This
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes all oral statements and prior writings with
respect thereto.  If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  The
Company, the Guarantors and the Initial Purchasers shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which  comes as close as possible to that of
the invalid, void or unenforceable provisions.

 

[Signatures on following pages]

 

-16-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

 

Name: Chris B. Walther

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

ACTIVISION ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

 

Name: Chris B. Walther

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

 

Name: Chris B. Walther

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Roeder

 

 

 

Name: Eric Roeder

 

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

KING.COM (US), LLC

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

 

Name: Chris B. Walther

 

 

Title: Chief Legal Officer

 

 

[Activision – Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first

above written for themselves and on behalf of the

several Initial Purchasers:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED

 

 

 

 

 

By:

/s/ Keith Harman

 

 

Name: Keith Harman

 

 

Title: Managing Director

 

 

 

[Activision – Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ Stephen L. Sheiner

 

 

Name: Stephen L. Sheiner

 

 

Title: Executive Director

 

 

 

[Activision – Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ Patrick Jordan

 

 

Name: Patrick Jordan

 

 

Title: Director

 

 

 

[Activision – Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Guarantors

 

Entity

Jurisdiction

ACTIVISION ENTERTAINMENT HOLDINGS, INC.

DE

ACTIVISION PUBLISHING, INC.



DE

BLIZZARD ENTERTAINMENT, INC.



DE

KING.COM (US), LLC



DE

 

 

[Activision – Registration Rights Agreement]

 

--------------------------------------------------------------------------------